DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 allowed.
The closest relevant arts are the European reference (WO 2018/156489 A1), Donaldson Company, Inc. (2015/00328575), Jiang et al (2007/00289915 A1) and Bagci et al (2005/00178706 A1).
The European reference discloses a filter assembly (paragraph 0005) comprising a filter housing (paragraph 0045) having a first housing end and a second housing end disposed axially away from the first housing end, the first housing end and the second housing end defining an internal cavity therebetween (Fig. 1, paragraph 0046), a first coupling member adjacent to the first housing end (Fig. 1, paragraph 0046), filter mounting head (102), and a filter element media end (Fig. 1, paragraph 0051), first end plate (112), a second end plate disposed at the second media end (Fig. 1, paragraph 0051), second end plate (114), and a filter seal member formed on the first end plate (Fig. 1, paragraph 0049, seal members (122)).  The European reference does not specifically disclose a filter assembly comprising a first housing end and a second housing end disposed axially away from the first housing end, a first coupling member adjacent to the first housing end, and a housing seal member formed on the second housing end, a cover and an interface plate.
Donaldson Company, Inc. discloses a filter assembly (paragraph 0005) comprising a filter housing (paragraph 0010) having a first housing end and a second housing end disposed axially away from the first housing end (Figs. 1 & 2, paragraph 0043), the first housing end and the second housing end defining an internal cavity therebetween (paragraph 0057), a first coupling member adjacent to the first housing end (Fig. 2, paragraph 0057), filter mounting head (102), and a housing seal member formed on the second housing end (Fig. 4, paragraph 0064, seal member (16)), the housing member comprising an engagement end (Fig. 4, paragraph 0064), seal support (20), the engagement end comprising at least one lobe (Fig. 4, paragraph 0081) and at least one guide channel (Fig. 4, paragraph 0037).  Donaldson Company, Inc. does not specifically disclose a filter assembly comprising a first housing end and a second housing end disposed axially away from the first housing end, a first coupling member adjacent to the first housing end, and a housing seal member formed on the second housing end, a cover and an interface plate.
Jiang et al disclose a filter assembly (paragraph 0004) comprising a filter housing (Fig. 3, paragraph 0039), filter media comprising a first media end and a second media end disposed axially away from the first media end (Fig. 3, paragraph 0043), upper end cap (256) and lower end cap (258), a first end plate disposed at the first media end (Fig. 3, paragraph 0043), upper end cap (256)), a filter seal member comprising a first engagement portion (Fig. 3, paragraphs 0047 & 0048, nut plate (308)), and a second end plate disposed at the second media end (Fig. 3, paragraph 0043, lower end cap (258)).  Jiang et al do not specifically disclose a filter assembly comprising a first housing end and a second housing end disposed axially away from the first housing end, a first coupling member adjacent to the first housing end, and a housing seal member formed on the second housing end, a cover and an interface plate.
Bagci discloses a filter assembly (paragraph 0005) comprising a filter housing (Fig. 2, paragraph 0039, housing (21)) having a first housing end and a second housing end disposed axially away from the first housing end, the first housing end and the second housing end defining an internal cavity therebetween (paragraph 0041), a filter element comprising a first media end and a second media end disposed axially away from the first media end (Fig. 15, paragraph 0067), a first end plate disposed at the first media end (Fig. 15, paragraph 0067), a second end plate disposed at the second media end (Fig. 9, paragraph 0052), and a cover (Fig. 16, paragraph 0069), closed base (119)).  Bagci does not specifically disclose a filter assembly comprising a first housing end and a second housing end disposed axially away from the first housing end, a first coupling member adjacent to the first housing end, and a housing seal member formed on the second housing end, a cover and an interface plate.
Claims 1-9 of this instant patent application differ from the disclosure of any one of the European reference (WO 2018/156489 A1), Donaldson Company, Inc. (2015/00328575), Jiang et al (2007/00289915 A1) and Bagci et al (2005/00178706 A1) in that a filter assembly comprises filter housing comprising: a first housing end and a second housing end disposed axially away from the first housing end, the first housing end and the second housing end defining an internal cavity therebetween; a first coupling member adjacent to the first housing end; and a housing seal member formed on the second housing end, the housing seal member comprising a first engagement portion; a filter element disposed in the internal cavity, the filter element comprising: filter media comprising a first media end and a second media end disposed axially away from the first media end; a first endplate disposed at the first media end; a second endplate disposed at the second media end; and a filter seal member formed on the second endplate, the filter seal member comprising a second engagement portion, the second engagement portion configured to engage the first engagement portion of the housing seal member; and a cover, comprising: a first cover end; a second cover end disposed axially away from the first cover end; a second coupling member adjacent to the second cover end, the second coupling member configured to engage the first coupling member to couple the cover and the filter housing; and an interface plate configured to press against the first endplate to secure the engagement of the first engagement portion and the second engagement portion.
Claims 17-20 of this instant patent application differ from the disclosure of any one of the European reference (WO 2018/156489 A1), Donaldson Company, Inc. (2015/00328575), Jiang et al (2007/00289915 A1) and Bagci et al (2005/00178706 A1) in that the housing seal member includes at least one inner lobe and at least one inner guide channel, at least one outer lobe and at least one outer guide channel, and a ring cavity defined between the at least one inner lobe and the at least one outer lobe. 
Claims 10-16 of this instant patent application differ from the disclosure of any one of the European reference (WO 2018/156489 A1), Donaldson Company, Inc. (2015/00328575), Jiang et al (2007/00289915 A1) and Bagci et al (2005/00178706 A1) in that a filter element comprises: filter media comprising a first media end and a second media end disposed axially away from the first media end; a first endplate disposed at the first media end; a filter seal member formed on the first endplate, the filter seal member comprising an inner sealing portion and an outer sealing portion radially separated by a support ring, the first seal member configured to engage an engagement portion of a filter housing when the filter element is disposed within an internal cavity of the filter housing; and a second endplate disposed at the second media end, the second endplate configured to receive an interface plate so as to secure the engagement of the first engagement portion and the second engagement portion, as shown in Applicant’s Figure 3A and paragraph 0055.
Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163. The examiner can normally be reached M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Michener can be reached on (571) 272-1424. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        July 26, 2022